Title: Enclosure: [Statement Regarding the Brig Peace], [13 July 1793]
From: 
To: 


Statement
William Hart, a resident of Manchester in Virginia and a Citizen, went to the East Indies in January 1792 on business and to take a view of that country. He left a general power of Attorney with P. Hart to act for him in all cases whatever.
He owned an American Brig named the Peace, which P. Hart, his Attorney, has since sold as she was at sea on a voyage to Europe, to Alexander Brydie of Richmond a citizen likewise, for which P. Hart as Attorney for William Hart granted A. Brydie a bill of Sale with a copy of the register in it agreeable to Law, expecting that A. Brydie would be able to get a new register for her in his own name when she arrived in this country.
But, P. Hart is informed by A. Brydie, that a doubt has arisen with the Colector, Col. Heth, as W. Hart is absent from this country whether or not, she is entitled to the priviledges of an American Bottom.
